Citation Nr: 0113190	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-18 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for a skin disorder of 
the feet, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The appellant had verified active duty training (ACDUTRA) 
from February 25, 1979 until July 3, 1979, and from November 
18, 1991 until March 3, 1992.  His DD-214 indicates that he 
served on active duty for three months and 15 days during the 
latter period of ACDUTRA, and that he had over a year and 
four months of active service prior thereto.  He served in 
the Persian Gulf War zone between January 13, 1991 and August 
11, 1991.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a January 2000 
rating decision of the Pittsburgh, Pennsylvania Regional 
Office (RO) which, in pertinent part, denied service 
connection for fibromyalgia and a skin disease of the foot.

After a review of the record, the Board is of the opinion 
that the issue of service connection for fibromyalgia should 
be remanded for further development.  


FINDING OF FACT

A continuing skin disorder of the feet is not clinically 
demonstrated at present.


CONCLUSION OF LAW

A chronic skin disorder of the feet was not incurred in or 
aggravated by service or duty for training.  38 U.S.C.A. 
§§ 101 (24) 106, 1110, 1131, (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303 
(2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that he now has a skin disorder of the 
feet, claimed as "foot rot" which was incurred during a 
period of military training for which service connection 
should be granted by the Board. 

Private clinical records dated in July 1985 indicate that the 
appellant was seen for a rash on his right foot which was 
diagnosed as tinea.  A topical medication was prescribed. 

The training records reflect that in August 1990, the veteran 
was seen for complaints of pain in both legs of approximately 
eight days' duration.  Among other symptoms, he indicated 
that he had soreness of the dorsal aspect of the left foot.  
It was recorded that he denied skin rash.  Physical 
observation of the skin was reported to be negative.  In 
September 1994, the appellant underwent a Persian Gulf War 
physical examination, and related that after returning from 
Saudi Arabia, he had symptoms which included a rash on the 
foot.  An assessment of tinea pedis was noted in this regard. 

The post training record contains extensive VA outpatient 
clinical records showing that the appellant was examined on 
numerous occasions for various complaints and disorders, 
primarily those of a musculoskeletal nature.  In September 
1997, he indicated that he had had a rash of the thighs and 
broken skin of the feet since 1991.  He complained of 
swelling of the left foot in August 1998.  The clinical data 
otherwise reflect that he was afforded a number of physical 
evaluations over the years, including VA examination, 
whereupon the extremities were noted to be unremarkable.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991); 
38 C.F.R. §§ 3.303, 3.306 (2000).  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training (ACDUTRA) or injury incurred while performing 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101 (24) 
106, 1110, 1131 (West 1991).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (2000).  When disease is shown 
as chronic in service, or within a presumptive period so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

The Board points out that an application for service 
connection must evidence medical evidence in the record which 
demonstrates that the claimant currently has the disability 
for which service connection is claimed.  See, e.g., Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 2019 (1999) ; Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
this instance, while the appellant now claims that he has a 
disease of the feet he characterizes as foot rot, there is no 
clinical evidence to that effect.  Although he was noted to 
have a rash on the right foot in 1985 and indicated in 
September 1997 that he had broken skin of the feet since his 
service in the Persian Gulf War zone, the record reflects 
that periodic examinations of the lower extremities over the 
years have revealed no untoward continuing or chronic 
dermatologic symptomatology.  It has been generally reported 
that such examinations have been unremarkable.  Consequently, 
the Board finds that there is no clinical evidence showing 
that the appellant has any current skin disability of the 
feet, or that any such symptoms are related to military duty.  
In view of the lack of current disability in this regard, the 
claim of service connection for a skin disorder of the feet 
must be denied.

In so finding above, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, which became effective 
during the pendency of this appeal.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 
12 Vet. App. 477(1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  It also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099 (2000).  See VAOPGCPREC 11-00; Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  In this instance, the record reflects 
that pursuant to his claim for service connection, the 
appellant was sent a detailed development letter dated in 
July 1997 which specified the type of medical and nonmedical 
evidence he could provide in support of his claims.  
Subsequent thereto, extensive VA outpatient medical records 
dating from August 1991 were requested and received from the 
University Drive and Erie, Pennsylvania VA medical centers.  
The appellant was afforded VA examinations in December 1997 
and May 1998.  The RO wrote him in September 2000 and advised 
him that, among other things, he could request a hearing and 
submit additional evidence concerning his appeal within 90 
days.  Upon appeal, the appellant and his representative were 
notified in the June 2000 statement of the case of his rights 
and responsibilities pertaining to his appeal, as well as all 
applicable law upon which the RO decision was based.  The 
appellant has not pointed to any additional evidence that 
could be obtained that would be material to the issue before 
the Board.  

The Board thus finds in this regard there is no indication 
anywhere else in the record that there is evidence that could 
be secured that would alter the record upon which this 
particular appeal is predicated.  Thus, under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this as to this matter.  
Further development and further expending of VA's resources 
is not warranted.  Any "error" to the appellant resulting 
from this Board decision does not affect the merits of his 
claim or his substantive rights, for the reasons discussed 
above, and is therefore harmless.  See 38 C.F.R. § 20.1102 
(2000).  


ORDER

Service connection for a skin disorder of the feet is denied.


REMAND

The appellant asserts that he now has symptoms of generalized 
joint pain and aching diagnosed as fibromyalgia which are the 
result of his having been bitten by ticks during ACDUTRA in 
1988, or is the result of his service in the Persian Gulf War 
zone between January and August 1991.  

The Board observes, however, that private clinical evidence 
in the record indicates that the appellant sustained two tick 
bites as early as July 1984.  He was treated for generalized 
musculoskeletal pain in February 1986, and shoulder pain and 
swelling in May 1986.  There is documentation that in July 
1988 during a period of training, several imbedded ticks were 
removed from his skin, subsequent to which he had developed 
swelling of the wrists and ankles.  His private physician, L. 
D. Rettger, M.D., wrote in February 1989 that she had treated 
him at that time with an antibiotic.  The ensuing records 
reflect that he was seen for episodic joint pain and swelling 
primarily diagnosed as Lyme's disease, although repeated 
titers for such were largely negative and/or equivocal.  

The training records indicate that a tick was removed from 
under the veteran's right arm in June 1994.  He noted in 
September 1994 that arthralgias had begun when he was 
stationed in Saudi Arabia.  However, in January 1995, he 
stated that his pain had begun in 1988, but that he did not 
experience symptoms between 1990 and 1992 and while he served 
in Saudi Arabia.

The post training records show that appellant was seen on a 
regular basis for generalized musculoskeletal pain involving 
multiple joints.  In August 1996, it was noted that his 
symptomatology was suggestive of fibromyalgia as there was no 
evidence of arthritis.  It was recorded that he continued to 
demonstrate arthralgias with myalgia associated with point 
tenderness upon diffuse palpation.  In October 1997, an 
examiner indicated that his symptoms may have represented a 
possible Gulf War illness.  It was noted that he would be 
referred for a work-up in this regard.  There is no further 
indication, however, that this was accomplished.  On VA 
examination in May 1998, it was recorded that the veteran had 
a history of Lyme disease but that he had undiagnosed aches 
and pains since that time.  It was noted that he had no 
active rheumatic disease, and that his symptoms suggested a 
hyperventilation syndrome.  

The Board observes in this instance that at various times, 
the appellant has been diagnosed as having Lyme's disease, 
fibromyalgia, and/or arthritis.  The possibility of an 
undiagnosed illness and a hyperventilation syndrome have also 
been entertained.  However, no definitive assessment of his 
symptoms has been made to date.  Consequently, there is no 
clear clinical picture as to the etiology of the appellant's 
musculoskeletal symptomatology and to what they may be 
ascribed.  The Board also observes in this instance that 
while the appellant has had the benefit of at least two VA 
examinations, it does not appear that any prior records have 
been reviewed to ensure a more thorough assessment of the 
overall clinical picture.  The fulfillment of VA's statutory 
duty to assist the appellant includes providing additional VA 
examination by a specialist when indicated, conducting a 
thorough and contemporaneous medical examination, and 
providing a medical opinion which takes into account the 
records of prior medical treatment, so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 
Vet.App. 121, 124 (1991).

As well, as noted above, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Because of the 
change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand in this case is indicated 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  The change even requires that notice be 
provided to a claimant as to what is required for a claim to 
be successful, and may require multiple notices during the 
pendency of the adjudication process.  See Holliday, slip op. 
at 12-13.  In the case of Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. Feb. 22, 2001), it was noted that the VA 
Secretary had not promulgated implementing regulations, and 
that these regulations might in fact provide more assistance 
than is required by the Veterans Claims Assistance Act 
itself.  Holliday, slip op. at 12.  Indeed, the Court noted 
that, until such regulations were promulgated, there remained 
significant uncertainties regarding the kind of notice to be 
given to each class of claimants, especially in light of the 
Secretary's acknowledgment that the notification requirements 
had universal application.  Holliday, slip op. at 13.  In 
order to ensure that the veteran is afforded all the 
protections of the Veterans Claims Assistance Act of 2000, as 
implemented by VA, as to the instant matter, a remand is 
indicated.  

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, making an effort to obtain copies of any records 
reflecting continuing treatment the veteran may have received 
from VA, or any private physician he may so indicate.  The 
action should also include affording the veteran additional 
and more comprehensive VA examination.  38 C.F.R. § 19.9 
(2000).


This case is thus REMANDED to the RO for the following 
actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include, among other things, making an 
effort to obtain copies of any records 
reflecting treatment the veteran may 
have received since the time that such 
records were last received, to include 
those from VA and any private physician 
the appellant may indicate.

2.  As part of the development 
undertaken to comply with the new law, 
and due to the complexity of this case, 
the RO should arrange to have the 
veteran examined by a specialist in 
rheumatology, as well as undergo 
complete and comprehensive examination 
and work-up by a specialist in systemic 
and/or undiagnosed illness disorders.  
All necessary tests and studies should 
be performed, and clinical 
manifestations should be reported in 
detail.  The examiner(s) must be 
provided with the appellant's claims 
folder and a copy of this remand for 
review prior to conducting the 
examination(s).  The examination 
report(s) should clearly reflect 
whether a review of the claims folder 
was performed.  The examiner(s) are 
specifically requested to state the 
origins and date of onset of current 
musculoskeletal and/or joint 
symptomatology based on review of the 
clinical record and physical 
examination(s), to include indicating 
whether or not there are indications of 
an undiagnosed illness relating to his 
service in the Persian Gulf War zone.  
The examination report(s) should set 
forth in a clear, comprehensive, and 
legible manner all pertinent findings, 
and should include complete rationale 
for the opinions expressed.  In 
particular, all terms used in assessing 
the appellant's disability should be 
free of ambiguity.  The examination 
report(s) should be returned in a 
legible narrative format.  

3.  The RO should review the reports of 
examination to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the reports should be returned for 
necessary corrective action, as 
appropriate.

4.  After all required notification and 
development has been completed, the RO 
should again take adjudicatory action on 
the claim.  If the benefit sought is 
denied, a supplemental statement of the 
case should be issued.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review, if appropriate.  No action is 
required by the veteran until he receives further notice, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The 
purpose of this remand is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 


